Citation Nr: 1217723	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  04-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a respiratory condition, claimed as asthma and asbestosis, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to November 1995. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board previously remanded the claim to the RO in February 2009 and April 2010 so that additional development of the evidence could be conducted.  

In its February 2009 remand, the Board instructed development of additional evidence concerning claims for entitlement to service connection for a right knee disorder and for tinnitus.  Following the February 2009 remand, the RO, in July 2009, granted service connection for right knee strain residuals and for tinnitus.  Similarly, in its February 2009 and April 2010 remands, the Board sought to develop additional evidence concerning the Veteran's claim for entitlement to service connection for seasonal allergies/rhinitis.  Following the April 2010 remand, the RO, in May 2011, granted service connection for allergic rhinitis.  As such, the appeal, as relating to these three claims, is no longer before the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
In this case, the Veteran seeks entitlement to service connection for a respiratory condition, claimed as asthma and asbestosis.  He filed his current petition to reopen his respiratory condition claim, which was initially denied in a May 1996 rating decision, in June 2001.  Since filing his claim in June 2001, VA treatment records have diagnosed him as having asthma.  VA treatment records further reveal that he has been prescribed montelukast (Singulair) and an albuterol inhaler to treat his asthma.

In its February 2009 remand instructions, the Board instructed that the Veteran be afforded an appropriate VA examination to determine the nature and etiology of any respiratory condition that may be present.  The Veteran was afforded a VA examination in April 2009, at which time the examiner diagnosed him as having  a history of asthma with no evidence of obstructive pulmonary disease on his most recent pulmonary function tests (PFTs) in May 2009.  The examiner additionally commented that:

The patient reports that he has previously been given a diagnosis of asthma and has had problems with wheezing worst when his allergic rhinitis is flaring up (particularly in the fall and spring).  His most recent PFT's do not demonstrate any evidence of obstructive pulmonary disease and theree [sic] was no response to bronchodilator.  This may be in part due the fact that his symptoms are well controlled on oral medication (monteleukast) or that he is not currently experiencing a flareup in his seasonal allergies.  Nonetheless, I cannot definitively associate his claim of asthma with military service although it is certainly possible that exposure to environmental toxins could precipitate obstructive airway disease in a person who was predisposed to this condition.  I have found no evidence of active asthma based on exam and recent PFT's.  Therefore, for me to opine on the relationship of his military service to his current diagnosis of asthma would be resorting to speculation. 

In its April 2010 remand instructions, the Board found that the medical question concerning whether the Veteran's respiratory condition (claimed as asthma and asbestosis) was etiologically related to his active service had not been adequately answered by the April 2009 VA examiner.  Furthermore, the Board noted that while the April 2009 examiner observed that he found no evidence of active asthma based on the examination findings and the recent PFTs, a VA primary care follow-up treatment note, dated approximately six weeks later in June 2009, included a diagnosis of asthma.  As such, the Board remanded the claim for an additional examination and opinion.  

The Veteran was afforded a VA respiratory examination in June 2010, at which time there were no abnormal respiratory findings and no conditions associated with pulmonary restrictive disease.  His condition between asthma attacks was noted to be "normal."  Pulmonary function tests performed in June 2010 revealed no obstruction, no response to bronchodilator, no restriction of lung volume, and no reduction in diffusing capacity.  The examiner diagnosed him as having a history of asthma with no evidence of obstructive pulmonary disease on his most recent pulmonary function tests.  However, the examiner did not provide an opinion as to the probable etiology of the Veteran's diagnosed asthma.  

As such, the claims file was returned so that an etiological addendum to the June 2010 VA respiratory examination report could be issued.  In a June 2011 addendum, the examiner indicated that, "In as much as the diagnosis of asthma, is equivocal, I cannot state without resorting to mere speculation as to the relationship of military service.  As orthopedic evaluation was not requested, I can only refer to the c&p exam of april 2009."  

However, as discussed above, the Board had previously found the April 2009 VA examination report to be inadequate with respect to the issue of the etiology of the Veteran's asthma.  Additionally, the Board emphasizes that the Veteran was consistently diagnosed as having asthma in his VA treatment records and prescribed montelukast (Singulair) and an albuterol inhaler to treat his asthma during the current appeals period.  The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).

Moreover, the Board notes that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, before relying on such an opinion, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2011).  Here, as discussed in the Veteran's April 2012 Post-Remand Brief, although the examiner commented that the "equivocal" nature of the Veteran's asthma diagnosis prevented him from opining as to a relationship with military service without resorting to mere speculation, it is unclear from the record whether the examiner's inability to provide a more conclusive opinion in this case reflects the limitations of knowledge in the medical community at large or of this particular examiner.  As such, the Veteran should be afforded a new VA examination on remand to determine the nature and etiology of the currently diagnosed asthma and its relationship to service, if any.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his diagnosed asthma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, to include the Veteran's service treatment records, as well as "all procurable and assembled data" associated with the claims file.  The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's asthma is causally or etiologically related to his active service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale must be provided for all opinions expressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file and his Virtual VA file must be made available to the examiner for review. 

2.  The Veteran is hereby notified that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


